 In the Matter of NEW ERA DIE COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE 243, (A. F. OF L.)In the Matter of NEW ERA DIE Co.and.INTERNATIONAL ASSOCIATIONOF MACHINISTS, LODGE 243,A. F. OF L.Cases Nos. C-1.73 and R-1322, respectively.DecidedJanuary 8, 1940SteelClickingDieManufacturing Industry-Interference,Restraint,andCoercion:anti-union statements including threats to close plant if majority ofemployees joined union;circulation of petition which sought to compel employeesto reveal to respondent their desire to be represented by an outside labor organi-zation;testimony of employees that they signed respondent's petition of theirown free will rejected as irrelevant and immaterial;failure of respondent todiscipline employees for leaving plant during working hours in order to "run"union organizer out of town held to be endorsement of. their action-Unit Ap-propriate for Collective Bargaining:production and maintenance employees,excluding supervisory and clericalemployees-Representatives:proof of choice :authorization cards signed by majority;revocation of authorizations afterrespondent's unfair labor practices held ineffective-CollectiveBargaining:re-.spondent's interference,restraint,and coercion immediately after request ofunion for a bargaining conference held to constitute a refusal to bargain;.refusal to permit designated representatives of union to attend bargainingconference: respondent ordered tobargain-Discrinvination:reduction in payand subsequent lay-off of employee most active in Union without substantialevidence of decline in quality of his work or that the lay-off was in accord withrespondent's usualpractice-Reinstatement Ordered:of employee discrimina-torily laidoff-Back Pay:awarded,to compensate both for discriminatory re-duction in pay and for discriminatory lay-offInvestigation of Representatives:petition for, dismissed,in view of order to respondent to bargain.Mr. Joseph F. Castiello,for the Board.Mr. Robert C. Fluhn'erandMr. Basil A. Shorb,of York, Pa., forthe respondent.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed on behalf of Inter-national Association of Machinists, Lodge 243 (A. F. of L.), hereincalled the .Union, the National Labor Relations Board, herein called19 N. L. R. B., No. 27227 228DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board, by its Regional Director for the Fourth Region (Phila-delphia, Pennsylvania) issued its complaint, dated March 11, 1939,againstNew Era Die Co., Inc.,' Red Lion, Pennsylvania, hereincalled the respondent alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A copy of the complaint, accompanied by notice ofhearing, was duly served upon the respondent and upon the Union.With respect to the unfair labor practices the complaint alleged,in substance, that the respondent (1) on November 30, 1938, and atall times thereafter,' had refused to bargain collectively with theUnion as the exclusive representative of its production and mainte-nance employees, who constituted a unit appropriate for the purposesof,collective bargaining, (2) had circulated petitions and madethreats,, remarks, and speeches to its employees, interfering with therights of its employees guaranteed in Section 7 of the Act, and de-signed to destroy the majority designation of the Union, (3) hadreduced the hourly wage of one employee and later terminated hisemployment because of his membership and activities in the Union.On March 20, 1939, the respondent filed an answer denying that ithad committed any of the unfair labor practices alleged in the com-plaint, but at the same time admitting and explaining certain of thespecific facts alleged.On December 7, 1938, a petition on behalf of the Union was filedwith the Regional Director for the Fourth Region alleging that aquestion affecting commerce had arisen concerning the representationof employees of the respondent and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On February 1, 1939, the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulation's-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice, and alsoacting pursuant to Article III, Section 10 (c) (2), and Article II,Section 37 (b), of said Rules and Regulations, ordered that the twocases be consolidated for the purposes of hearing.On March 11,1939, notice of the hearing in the consolidated cases was duly servedupon the respondent and upon the Union.Pursuant to the notice, a hearing on the consolidated cases washeld on March 23 and 24, 1939, at York, Pennsylvania, before Web-ster Powell, the Trial Examiner duly designated by the Board. The1 Designatedin certainof the formalpapers as New Era Die Company or New EraDie Co. NEW ERA DIE COMPANY229Board and the respondent were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties, and the respondent availed itself ofthe opportunity to argue orally before the Trial Examiner.At theclose of the hearing paragraph 2 of the complaint, concerning themovement of the raw materials used and the finished products manu-factured by the respondent, was amended by agreement of the par-ties.Motions were made to conform the complaint and the answerto the proof, which motions were granted by the Trial Examiner.During the course of the hearing, the Trial Examiner made variousother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On May 3, 1939, the Trial Examiner filed his Intermediate Report,finding that the respondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and(5) and Section 2 (6) and (7) of the Act, and recommending thatthe respondent cease and desist therefrom and take certain specifiedaffirmative action to effectuate the policies of the Act. In his Inter-mediate Report the Trial Examiner notified the parties that theymight file exceptions within 20 days and request the privilege offiling briefs or presenting oral argument before the Board within 10days of the receipt of the Intermediate Report.On May 20, 1939,exceptions to the Intermediate Report were filed by the respondent,but no requests have been made by the parties for the privilege offiling briefs or presenting oral argument.The Board has consideredthe exceptions to the Intermediate Report and, save as consistent withthe findings, conclusions, and order, hereinafter set forth, finds themto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNew Era Die Co., Inc., is a Pennsylvania corporation, with officeand plant at Red Lion, York County, Pennsylvania.The officersof the corporation are: Frank Dedrick, president;HarryW.McGuigan, vice president; Paul S. Raub, secretary; and L. EarlGrove, treasurer.The respondent is engaged in the manufacture, sale, and distribu-tion of steel clicking dies used for the purpose of cutting materialsfor the fabrication of shoes.Approximately 20 per cent of the value283030-41-vol. 19-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the materials used in the processing of the dies comes from out-side the State of Pennsylvania.The value of the finished productsmanufactured by the respondent in 1938 was $58,045.22.The grossvalue of the respondent's products shipped outside the State of Penn-sylvania in 1938 was $34,365.96. - These products went chiefly toMaryland, Virginia, New York, New Jersey, "Massachusetts, NewHampshire, and Maine.There are approximately 46 persons em-ployed in the respondent's plant and office.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 243, affiliated withthe American Federation of Labor, is a labor organization admittingtomembership all production and maintenance employees of therespondent, excluding supervisory and clerical employees.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsOn or about May 28, 1938, Fred Cederholm, Grand Lodge repre-sentative of the Union, came to Red Lion and had conferences withtwo of the respondent's employees concerning organization of theplant.Thereafter, unionization was a subject of discussion amongthe employees. In the latter part of June or early July 1938 FrankDedrick, who at that time was plant superintendent, called a meetingof all employees.The meeting took place in the plant at about 2p. in., during working hours.Dedrick stated in substance that therespondent was not an old enough concern to meet the obligationsand wage rates which would be imposed by unionization; that themen would derive no benefit from being in a union and that themoney paid in by them for dues would be sent out of town.He.further told the employees that if they should join a union theywould have union dues to pay whether they worked or not, and undera union shop they would be limited to performing one job in theproduction process, whereas without a union they could transferfrom one job to another within the -plant.Dedrick did not- testifyand these statements stand undenied.Cederholm returned to Red Lion on several occasions during thesummer of 1938 and on Sunday, November 20, 1938, arranged for ameeting of the employees of the respondent at the Windsor fire house.At this meeting, 19 employees signed cards designating the Union. astheir collective bargaining agency.At a second meeting on Novem-ber 27, 6 additional employees signed authorization cards, bringingthe total to 25 out of approximately 39 employees on the pay roll ofthe respondent for the week ending December 7, 1938, in a unit here- NEW ERADIE COMPANY231with found to be appropriate for the purposes of collectivebargaining.At the first organization meeting of employees on November 20,1938, Stanley E. Eby, Dean Poet, and Charles Kelly were selected asshop committeemen.At the second meeting a week later, Cederholmwas authorized by those present to begin negotiations with the re-spondent regarding an agreement covering wages, hours, and otherconditions of employment.Pursuant to this authorization Ceder-holm wrote to the respondent under date of November 28, 1938, statingthat the Union had been designated by a majority of the employeesas their collective bargaining agency and requesting a conference.The respondent made no reply to this letter.As soon as Cederholm's letter was received by Paul S. Raub, secre-tary of the respondent, Raub prepared a, petition or statement forcirculation among the employees.The petition, to which the letterfrom Cederholm was attached,is asfollows :To all Employees of New Era Die Company:We have received a letter from the International Associationof Machinists, to the effect that they have your authorization tohave them represent you as your collective bargaining agency,with the officers of New Era Die Company.In a spirit of fairness and co-operation between you as em-ployees and we as employers, it is our desire that we knowdefinitely, your sentiment in this matter, before we enter anynegotiations with the above mentioned representative.,NEW ERA DIE COMPANY,By:Secretary.We desire a UnionShop :We desire an open shop :NumberNameNumberNameThe petition was placed in the hands of Charles S. Mosher, super-intendent and general manager of the plant, and circulated amongthe employees on November 29 and 30 at the instruction of Mosher.The respondent secured signatures of 30 out of the approximately42 employees for an open shop; none signed for a union shop. Bruno-Bierbrauer, foreman of the filers, and Leon H. Null, a clerical em-ployee, solicited most of the employees.The petition was brought toStanley Eby, one of the production employees, by Null and Bier-brauer.When Eby refused to sign, Null said : "Are you one of thosesuckers, too?Paying money into unions."Then he added : "Wewill close up shop, I guess."Null was awitness at the hearing butdid not deny making these statements.Mosher himself asked DeanHibbs to sign the document.Hibbs asked Mosher whether he would 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe fired if he signed for the Union.Mosher replied that he wouldnot be fired for it but that he should sign one way or the other becausehe could not expect any "gravy" on the job if he did not.Hibbsunderstood this to mean that he would not be given an opportunityto earn extra money by working on other jobs in the plant after hisregular job was done. In view of Dedrick's earlier statement thatemployees could work at only one job if there was a union in theshop, this was a disguised appeal to Hibbs to sign under the open-shop column of the petition.Mosher's final statement to Hibbs wasthat he did not believe the company would continue to operate "if wegot a union in the shop."After Cederholm sent his letter of November 28, he telegraphedthe respondent that he would come to Red Lion for a conference onNovember 30.Mosher and Paul Raub, secretary of the respondent,met with Cederholm on that day in Raub's office. Cederholm statedto them that he was there to negotiate an agreement covering thewages, hours, and working conditions of the respondent's employees.Mosher asked Cederholm what authorization he had to represent theemployees.Cederholm replied that he had 25 authorization cardssigned by the respondent's employees but that he had left the cardsin Philadelphia.Mosher then showed Cederholm the "open shop-union shop" petition, previously circulated at the plant, as evidencethat the employees did not desire the Union to represent them.Cederholm protested that the respondent was taking an active partin determining the question of representation among its employeesand the conference ended without any discussion of a contract.Within a few days the respondent called its employees together inthe plant at 6 p. m. Dedrick repeated what he had said at the Julygathering about the inability of the respondent to meet union wagerates and other obligations, and referred to the disadvantage of pay-ing union dues when not working, also to the fact that the Unionwould prevent an employee from working at more than one job inthe shop.Stanley E. Eby,2 one of the three shop committeemen ofthe Union, and the only committeeman who had refused to sign thepetition, was especially instructed by Gutshall, his foreman, to checkout at 5 p. m. that afternoon while all other employees were instructed,to work until 6 o'clock.When Eby did not leave at 5 o'clock, Bier-brauer, another foreman, told him to check out at 5:15, which Ebydid.At the hearing, Mosher admitted that sometime in December 1938,he offered to refund union dues to three of the employees. In mak-ing the offer Mosher said : "Well, I don't know why but I pity you.2 Eby's alleged discriminatory discharge is considered in SectionD, infra. NEW ERA DIECOMPANY233fellows and I will give you your dollar back if you show me receiptsthat you paid the money."On December 8 a second conference between Cederholm and thesame officers of the respondent took place. In addition, RobertWarner, president of the York Federation of Labor, attended as aunion representative.Cederholm was again questioned regarding hisauthority to represent the respondent's employees.Cederholm testi-fied in substance that lie told Mosher he had 25 authorization cardsbut had left thein in the Philadelphia office of the Board and thatMosher might communicate with the Philadelphia office to ascertainthe correctness of his statement and find out whether the representa-tives of the Board had the 25 authorization cards in their possession.Raub gave a somewhat different, although not necessarily incon-sistent, version of the same conference.He testified that Cederholmasked whether certification by the Board that the Union representeda majority would be sufficient proof and that he assured Cederholmthat it would be.The record shows that the Union had filed its peti-tion for certification on the day preceding this conference.Raubfurther stated he did not at any time understand that Cedarholm -wasplacing the burden on him to write the Board or to verify the Union'sclaim in any other manner.When Cederholm returned to Philadelphia from the conference ofDecember 8, he found awaiting him a registered letter, dated Decem-ber 7, containing revocations of the union authorizations by 21 of the25 employees enrolled by the Union.3Cederholm made a third attempt to negotiate with the officials ofthe respondent on December 21.He called Mosher by telephone onthe morning of that day and requested that Eby, one of the unioncommitteemen and the shop steward, be allowed to participate in theconference scheduled for 3 o'clock that afternoon.Mosher objectedto the inclusion of Eby. Cederholm then requested that the manage-ment meet with him and the entire shop committee, consisting ofEby, Kelly, and Hibbs, who had been appointed to succeed Poet.Mosher refused to notify these men about the conference and sug-gested that Cederholm come up to the plant and notify them him-self.When Cederholm arrived, he and Mosher had another disputeregarding the right of the Union to bring whomever it pleased to theconference with the management.As a result of the argument nonea The revocations took the form of a lettersigned by the 21employees, reading asfollowswe the undersigned employees of the NewEra Die Co., Red,Lion,Pa., do thisdate hereby wish to cancel all previous authorization for your representative oryour organization to do any further negotiating in our behalf or any agreementas to hours of labor, wages or other employment conditions from this date on.We sign this of our own free will and judgment. 234DECISIONS OP NATIONAL LABOR RELATIONS BOARDof the shop committeemen was notified.Although Cederholm metwith Raub and Mosher at 3 o'clock, as previously arranged, no nego-tiations' were entered into, Cederholm taking the position that hewanted members of the local organization present before commencingnegotiations.Mosher refused to agree to have Eby, Kelly, and Hibbsat the conference.At the close of the conference, Mosher offered Cederholm a pieceof advice, saying : "My advice to you is for you not toremain intown overnight; . . . somebody is out to get you." Cederholmthereupon left the conference.In themeantime,at the plant as3 o'clock approached, Dean Poet, one of the employees, shouted,"Come on, fellows, let's go."Thereupon, by prearrangement, some10 to 20 employees noisily rang out and left the plant without anyinterference by foremen or supervisors, although it was not quittingtime.This group drove to Raub's office, where the conference be-tween Cederholm and the respondent's officers had taken place. Theywere told Cederholm had already left.All except 4 of the employeesreturned to the plant.The 4 employees drove about Red Lion untilthey found Cederholm in his car.They told him it would not be"healthy" for him to remain in town and not to make further com-plaints to the Board against the respondent.They added that hewas not to negotiate further with the respondent on behalf of theemployees.When these employees returned to the plant about 4p. in. they proclaimed in loud tones in the presence of Foreman-Gutshall that they had run Cederholm out of town.Their returnwas the signal for considerable commotion at the plant.The em-ployees were never disciplined in any manner for leaving withoutpermission during working hours, nor were they effectively repri-manded for any of their actions in the plant .4B. Interference, restraint, and coercionThe above-recited facts, most of them undenied, reveal a persistenteffort by the respondent to prevent its employees from affiliating withtheUnion.PresidentDedrick's talk in July 1938 was a plainstatement that the respondent did not want to deal with the Unionand was not on a sufficiently sound financial basis to survive if com-pelled to do so.The circulation of the "open shop-union shop"petition in November and the circumstances surrounding it increasedthe respondent's pressure for its employees to abandon self -organiza-tion.There were threats to close the plant if the Union succeededin establishing its status as exclusive bargaining representative.It4Foreman Gutshall testified:"I told several of them when they came back that theyshouldn't have done it."Gutshall also testified that he talked to President Dedrickconcerning disciplinary action.Dedrick told Gutshall that he needed the men for pro-duction and that nothing could be done about their walking out. NEW ERA DIE COMPANY235was pointed out by responsible agents of the respondent that if theshop were unionized the Union would prevent the employees fromworking at extra jobs for extra pay after their regular work wasdone.At least one person belonging to the Union was disparaginglylabeled a "sucker" for paying dues.The circulation of the petitionin itself was all interference with the right of the employees to choosetheir own bargaining representatives. It was designed and circu-lated by the respondent in such a manner that if any of the employeeshad expressed a preference for the Union that fact would have beenrevealed at once to the respondent.5A canvass of employees by theiremployer conducted in a manner to make possible reprisals againstany who reveal their desire to be represented by an outside labororganization is,coercive and within the prohibition of the Act.,The respondent attempted to justify the circulation of the petitionon the ground that it was for the purpose of determining the cor-rectness of the Union's claim to a majority.Even if the respond-ent'spurpose was the one asserted, its action falls within theprohibition of the Act.However, we cannot credit this explanationof its purpose for several reasons.First, Superintendent Mosherstated that from Cederholm's letter lie presumed the Union hadattained majority status before the petition was circulated.Second,the petition did not offer the employees an opportunity to registersecretly their preference for or against the Union, but was so devisedthat any employee who voted for the Union would at once be knownto the respondent.This fact indicates that the respondent was moreinterested in knowing who the union adherents were than in deter-mining whether its employees as a group desired to be representedby the Union.Third, the remarks and threats of the respondent'sagents when they presented the petition to various employees werebeyond doubt aimed at influencing them to reject the Union. Sucha course of conduct. negatives the claim of the respondent that itwas taking a disinterested poll of the employees by means of thepetition.From these facts we conclude that the respondent intendedby the circulation of the petition to coerce those employees who hadpreviously affiliated with the Union to renounce their adherence6 The choice offered by the respondent on the petition is between an "open shop" anda "Union shop."However, the petition was in fact circulated as a means of polling theemployees on whether or not they wished the Union to act as their bargaining agent.This is clearly indicated by the statement of purpose on the petition preceding the listingof the two alternatives and by the fact that the petition,after being signed in the open-shop column by 30 employees,,was treated by the respondent as showing a rejection ofthe Union.B SeeMatter of Greensboro Lumber CompanyandLumber and Sawmill'Workers LocalUnionNo. 2688,United Brotherhood of Carpenters and Joiners of America,1 N.L. R. B.629:Matter of Stimson Lumber CompanyandLumberand SawmillWorkers,GlenwoodLocalNo.2540,2 N. L. R. B. 568:Matter of The Grace CoandUnited Garment Workersof America,Local No. 47,7 N. L. R.B. 766. 236DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDthereto, and to restrain other employees from joining the Union ordesignating it as their collective bargaining agent.The respondent sought to prove that its conduct did not in factcoerce its employees by placing on the witness stand each of the 30signers and asking them whether they had signed the open-shopcolumn of the petition voluntarily and of their own free will.TheTrial Examiner sustained an objection to the question,' to whichruling the respondent has taken an exception.$We have heretoforeaffirmed the Trial Examiner's ruling.The evidence offered isirrelevant and immaterial, because, as we have found, the respondentby the circulation of the petition under the circumstances recitedwas asserting its superior economic power in an attempt to interferewith, restrain, and coerce its employees in the exercise of their rightsunder the Act.Such conduct is prohibited by Section 8 (1) irrespec-tive of its success .9Furthermore, even if relevant, we do not deemsuch testimony of employees, elicited on the witness stand in thepresence of an employer who has already manifested a definitehostility to outside organization, as here, sufficiently credible towarrant consideration.We find that by the above-described conduct the respondent inter-fered with, restrained, and coerced its employees in their exercise ofthe rights guaranteed to them in Section 7 of the Act.10Continuing its opposition to the Union, the respondent, throughPresident Dedrick, made another anti-union talk a few days after thecirculation of the petition, and at about the same time, Mosher, theplant superintendent, offered to refund to three employees dues paidto the Union, as a further inducement to them to withdraw.The respondent's persistent campaign brought tangible results onDecember 7, when 21 of those who had signed union authorizationscanceled them, and on December 21, when a group of employees7Thequestionwas: "Yousignedit [i. e.the petition] of your own free will?"In makinghis rulingthe TrialExaminerstated : "If you want toask more specificquestions,counsel,Iwill rule on them.The rulingwill standas to the general questionas you have put it."8After the TrialExaminer had sustained an objectionto thequestion, counsel for therespondentstated thatithad been his intentionto produceeach signerof the petition(and of the letter of revocationdiscussed below in SectionC (2)) and to ask him whetherhe hadsigned itvoluntarilyand of hisown free will.Althoughthis statement is notin the formof an offer of proof,we have treatedit as such.0 SeeMatter of Yale & TowneManufacturingCompanyandUnited Electrical & RadioWorkers of America,Local No. 227,C. I.0., 10 N.L.R.B. 1321, at 1328,where it issaid: ". . . it is an unfair labor practice within the meaning of Section 8(1) of the Actfor an employer to interfere with the rights of his employees guaranteed in Section 7irrespective of the success of such interference."See alsoMatter of Consunners' PowerCompanyandLocal No. 740, United Electrical,RadioifMachine'Workers of America,9 N. L. R.B. 701,739.CompareConsolidated EdisonCo. v. N. L. R. B.,305 U. S. 197,230 (1938),mod'g and aff'g,95 F. (2d) 390 (C. C. A. 2), enf'gMatter of ConsolidatedEdisonCompany of New York, Inc.andUnited Electrical and RadioWorkers of America,4N.L.R.B.7].10 SeeMatter of Waiter Stover,etc.andUpholsterersAllied CraftsLocal UnionNo. 501,15 N. L.R. B. 035,and cases cited in footnote8 therein. NEW ERA DIE COMPANY237ordered Cederholm, the union organizer, out of town after- he hadattempted to negotiate with,,the respondent on their behalf.Whilethe respondent may not have planned this incident, Mosher's warn-ing to Cederholm indicates that the respondent knew that the em-ployees intended to take some action against Cederholm while hewas' in Red Lion.Although Cederholm was subjected to no physicalviolence,Mosher's statement, "somebody is out to get you," suggeststhat he expected the action of the employees to take the form ofactual violence.Yet the respondent made no effort whatever to re-strain its employees either at the plant or when they stopped atRaub's office in their search for Cederholm.We find that the re-spondent's failure to make an effort to restrain its employees fromleaving the plant when it had knowledge or well-founded suspicionof the purposes for which they were leaving, and its complete failureto discipline or effectively reprimand the men for deserting theirduties at the plant in mid-afternoon and for causing a commotionwhen they returned with the announcement that they had run Ceder-holm out of town, amounted to encouragement and approval by therespondent of the acts of those employees.We find that by the activities hereinabove described in this sectionthe respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.C. The refusalto bargain collectivelyThe complaint alleges that the respondent on or about November30, and thereafter,refused to bargain with the Union as the exclu-sive representative of the respondent's production and maintenanceemployees.(1)The appropriate unitAt the hearing the parties stipulated that the unit appropriatefor the purposes of collective bargaining should consist of all pro-duction and maintenance employees of the respondent, exclusive ofsupervisory and clerical employees.The production and maintenance employees all work in a singleroom, approximately 100 feet long and 60 feet wide. The testimonyshows a high degree of interdependence from the beginning to theend of the process of manufacturing clicking dies.The productionemployees are paid on an hourly basis.Of the two maintenanceemployees, one who is a janitor is paid a salary. In applying theirstipulation the parties apparently have excluded him from the unit.We see no justification for such exclusion and find that he is withinthe appropriate unit.We find that the production and maintenance employees of therespondent, excluding supervisory and clerical employees, constitute 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDan appropriate unit for the purposes of collective bargaining and thatsuch unit insures to the employees of the respondent the full benefitof their right to self-organization and collective bargaining and other-wise effectuates the policies of the Act.(2)Designation of the Union as exclusive representativeWe have previously stated that 25 of the 39 employees in the appro-priate unit signed cards on November 20 or 27, 1938, authorizing theUnion to act as their bargaining agent. The respondent conceded thatthe signatures on these cards were genuine, but objected to them onthe ground that they were all signed on Sunday and therefore invalid,or at least voidable.Assuming that there is a rule of law makingcontracts signed in Pennsylvania on Sunday invalid or voidable, itcan have no application in this situation, where the function of theBoard is merely to determine whether a majority of the employees inan appropriate unit have-selected a bargaining agent.For this pur-pose the authorizations are sufficient regardless of their validity ascontracts.On December 7, 1938, 21 of the 25 employees who had signed theauthorizations joined in sending to Cederhohn a registered letter con-taining revocations of their authorizations.The record indicates thatthe employees themselves had secured the revocations and that theofficers and supervisors of the respondent had not directly participatedin obtaining the signatures.The respondent contends that these revo-cations destroyed the majority designation of the Union, as of Decem-ber 7.11We do not agree with that contention.We think it is plainthat the respondent's outspoken opposition to the Union and otheracts of interference and restraint, which 'we have found above to beunfair labor practices, induced the revocations.Under these circum-stances they cannot be accorded validity as uncoerced expressions of,the signers' desires.The respondent sought to put on the witnessstand at the hearing the 21 employees who had revoked the unionauthorizations, asserting that each would testify that he had signedthe revocation "voluntarily and of his own free will."The TrialExaminer sustained an objection to the question,12 to which ruling the11Each card provides that the authorization"shall remain in full force and effect forone year from date and thereafter, subject to thirty(30) days written notice of mydesire to withdraw such power and authority to act for me in the matters referred toherein."However,the respondent contended that the revocations were effective at once because(1) seven who signed the revocations were minors and their authorizations being voidablewere revoked immediately.and (2)a principal has absolute power to revoke an agencyat any time regardless of an agreement that it shall continue for a specified time. Itis unnecessary to determine the merits of these contentions.12 The question was: "Did you sign that[I.e.the revocation]of your own free will?"See footnotes 7 and 8,supra,and related text for additional details concerning the offerof proof and the ruling of the Trial Examiner thereon. NEW, ERA DIE COMPANY239respondent has taken an exception.We have affirmed the ruling ofthe Trial Examiner because we believe that the evidence is immaterial.In the first place, as we find in subsection (3), below, there was arefusal by the respondent to bargain prior to the date on which therevocations were signed and while the Union clearly represented amajority.Under these circumstances, the subsequent revocations can-not be given any effect, for "unfair labor practices of the respondentcannot operate to change the bargaining representative previouslyselected by the untrammeled will of the majority." 13Moreover, aspointed out in Section B, above, where a, similar offer was made withreference to the "open shop-Union shop" petition, such testimonylacks sufficient credibility to warrant consideration.We find that the revocations were induced by the respondent's actsof interference, and therefore had no effect upon the majority statuspreviously'acquired by the Union.We find that on November 27,1938, and at all times thereafter, the Union has been designated by amajority of the employees in the appropriate unit as their respresent-ative and by virtue of that designation is the exclusive representativeof all employees of the respondent in such unit for the purposes ofcollective bargaining in respect to wages, hours of employment, andother conditions of employment.(3)The refusal to bargainThe record establishes that, although the Union represented amajority of its employees in an appropriate unit, the respondent atno time either accorded exclusive recognition to the Union uponproper request or entered into negotiations with it.'The respondentcontends, however, that it was under no duty to enter into negotiationsat the conferences of November 30, December 8, and December 21, be-cause (1) the Union failed upon request to show the respondent itsauthorization cards or to supply other proof that it represented amajority, and (2) after December 7 the revocations destroyed themajority status of the Union.We shall consider these contentions,the second of which requires no further discussion since we havealready found that the revocations were induced by the unfair labor11 SeeMatter of McKaig-Hatch, Inc.andAmalgamated Association of Iron,Steel, andTinWorkers of North America,Local No.1139,10 N. L.R.B. 33,40;Matter of LadyEster Lingerie Corp.andInternational Ladies'Garment Workers'Union,10 N. L. R. B.518, 532.See alsoInt.Ass'n of Machinists, Tool and Die Makers LodgeNo. 35,affiliatedwith7.A.M. v. N. L. R. B.,110 F.. (2d) 29 (Ct. of App., D. C.), aff'gMatter of The derrickCorporationandInternationab Union, United Automobile Workers of America,Local No. 459,8 N. L. R. B. 621.11See N.L. R. B. V. The Griswold Mfg.Co. 106 F. (2d) 713 (C. C. A. 3d), decided September21, 1939, enf'gMatter ofThe GriswoldManufacturing CompanyandAmalgamatedAssocia-tion of Iron,Steeland Tin Workers of N. A.,Lodge No. 1197.6 N.L. R. B. 298. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices of the respondent and therefore had no effect upon thepreviously acquired majority status of the Union.As to the request of the respondent for proof of the Union's ma-jority, we have held in other cases that when a labor organizationclaims to represent a majority and the employer questions that claimin good faith, it is the Union's duty to offer and the employer's cor-relative duty to accept some reasonable method for ascertaining thetruth of the Union's claim.,-'However, it is unnecessary to determinehere whether the parties fulfilled their respective obligations in thatregard, since we are convinced that the respondent never intendedto bargain collectively with the Union, and merely utilized an asserteddoubt regarding the Union's status as majority representative to evadebona fide collective bargaining with the Union.1'The conduct of therespondent after receiving the Union's letter stating that it rep-resented a majority of the respondent's employees and requesting abargaining conference impels us to this conclusion.The respondentadmits by the testimony of its superintendent, that it presumed fromCederholm's letter that the Union had a majority as claimed.Butinstead of declaring its readiness to sit down at the conference table,the respondent embarked on a campaign of opposition to the Union,which we found in Section B, above, was intended to and did coercethose employees who had previously affiliated with the Union to re-nounce their adherence thereto, and to restrain other employees fromjoining the Union or designating it as their collective bargainingagent.The respondent's unmistakable purpose in engaging in theseunfair labor practices was to undermine the majority status of theUnion and thus escape the duty to bargain collectively. Such con-duct "is as patently a refusal to bargain within the meaning of Sec-tion 8 (5) of the Act as a forthright refusal to meet with representa-tives of a labor organization clothed with the right to exclusiverecognition." 17Under these circumstances the respondent's chal-lenge of 'the Union's majority status was not made in good faith, andany failure of the Union to offer a reasonable method for establishingits claim is no defense to the respondent's refusal to bargain.The respondent's conduct falls within the prohibition.of Section 8(5) of the Act in another respect.On December 21, the respondent16 SeeMatter ofThe SerrickCorporationandInternationalUnion, United AutomobileWorkers ofAmerica, Local No. 459,8 N. L. R.B. 621, enf'dinInt.Ass'n ofMachinists;Tool and DieMakers Lodge No. .75,affiliated withIA.M. v. N. L. R. B.,110 F. (2d) 20(Ct. of App., D. C.).Matter of Hamilton-Brown ShoeCompany,a corporationandLocalNo. 125 United Shoe Workers of America,,afliated with the C. I.0., 9 N. L. R. B. 1073, 1180.Cf.Matterof Stehli& Co., Inc.andTextileWorkers Union of Lancaster,Pennsylvania andVicinity, Local#133, 11 N. L. R. B. 1397. 1425-26..19 SeeMatter of The StolleCorp.andMetalPolishers, Buffers,Platers, and Helpers Int.Union,13 N. L.R. B. 370.17SeeMatter of Chicago Apparatus CompanyandFederation of Architects,Engineers,Chemists and Technicians,Local 107,12 N. L.R. B. 1002, 1012. NEW ERA DIE COMPANY241objected to Cederholm's proposal to have Eby, one of the shop com-mitteemen, attend the conference, on the ground that he had notbeen elected by the men.Nor would the respondent agree to theproposal to have present at the conference the three members of theshop committee-Kelly, Eby, and Hibbs. Inasmuch as the employeris without right to determine what persons shall act as representativesof the properly designated bargaining agent,"' the failure of Mosherto permit these representatives to participate in the conference con-stitutes a refusal by the respondent to bargain collectively with theUnion.We find that on November 30, December 8, and December 21, 1938,and at all times thereafter the respondent refused to bargain col-lectively with the Union as the exclusive representative of the re-spondent's production and maintenance employees, exclusive of clericaland supervisory employees, with respect to wages, hours, and otherconditions of employment.D. The discriminatory dischargeThe complaint alleged that Stanley E. Eby received a reductionin pay and that his employment with the respondent was terminatedbecause he joined and assisted the Union.Eby was first employed by the respondent in August 1937. Be-cause of his previous experience as a bender of dies he became aninstructor in the bending department and was placed on a salarybasis.In December 1937 his employment with the respondent wasterminated after he had refused to report for work on Saturday.On this occasion Eby asked Dedrick whether his work was not goodenough, to which Dedrick replied: "It is not that; you are just aninstigator of trouble."Eby was rehired by the respondent on May23, 1938, this time as a bender on an hourly basis.Eby was the most active union man in the shop from the time hesigned an authorization card on November 20, 1938, and was recog-nized by the respondent as a leading figure in union activities at theplant.He was appointed shop steward by Cederholm early in De--cember, in addition to being one of the shop committee selected torepresent the Union in its negotiations with the respondent.Ebywas the only shop committeeman who refused to sign the "openshop-Union shop" petition circulated by the respondent; nordid he revoke his authorization designating the Union as hisrepresentative.Dedrick,Mosher, and Gutshall manifested their hostility towardEby in various ways after November 20. Prior to that time Eby11 SeeMatter of Lindeman Power and Equipment CompanyandInternational. Associationof Machinists,11 N. L.R. B. 868, 879. 242DECISIONS OF NATIONALLABOR RELATIONS BOARDand Gutshall, who lived next door, were on the friendliest terms.It had been Eby's practice to ride to and from work in Gutshall'scar several days each week.Without warning or explanation Gut-shall informed Eby one day soon after the latter had joined theUnion that he would not be able to take Eby home any more. Ded-rick also changed his attitude toward Eby after the meeting ofNovember 20, refusing to speak to him.Eby was sent home earlyfrom work on the occasion in December when Dedrick addressedthe employees regarding his reasons for opposing the formation ofa union in the plant.As previously set forth, Mosher made strenuousobjection to the participation of Eby in the conference of December21 between officials of the respondent and Cederholm.There is noexplanation in the record for the change in attitude on the part ofthese supervisory officials, save the fact that they were hostile to theUnion and knew Eby to be active in its behalf.On January 19, 1939, Eby received a reduction in pay from 55cents to 50 cents per hour.The explanation given by the respondentfor this reduction is stated in its notice to Eby as follows :Beginning January 20th your hourly rate will be 50 cents.Shop production records show that neither the quality nor thequantity of your work entitles you to a higher rate than therest of our employees. If you can show us during the next 3-months a justifiable increase, we will be glad,to reinstate orincrease your rate accordingly.The testimony shows that it was not until the middle of December1938, after Eby became active in behalf of the Union, that his produc-tion record was questioned.Mosher testified that Eby had been anexcellent worker when he (Mosher) had become superintendent of therespondent's plant in August 1938.The respondent offered no evi-dence to substantiate its statements that the quality and quantity ofEby's production had declined.Eby testified that shortly prior to theday on which he was notified of the reduction in his rate, or on the sameday, the other employees in the plant received wage increases.Thisis not denied by the respondent. It is true that Eby's hourly rate hadbeen higher than that of any other bender in the employ of the re-spondent.Even after the wage reduction he was receiving more perhour than most of the benders and only two or three others were beingpaid as much as he. Nevertheless, we believe from all the evidence,especially in view of the subsequent discriminatory lay-off of March 1,discussed below, that the cause of the reduction in Eby's hourly ratewas his interest in and activity on behalf of the Union.On March 1, 1939, Eby was laid off, together with two other em-ployees of the respondent, Wilson Myers, and John Blattenburg. Theonly reason given to Eby at the time was that work was slack. Al- NEINT ERA DIE COMPANY243though it is not disputed that the period from February to July is aslack period in the die-making industry, the previous practice of therespondent during such periods had been to allow all the employees toreport for work each day and to distribute the work as it came in.The respondent sought by inference to prove that its policy had beenchanged in this respect with the advent of Mosher as generalmanagerin the latter part of 1938.The Trial Examiner found, and we agree,that this contention is not substantiated by the evidence.We there-fore conclude that Eby's lay-off was contrary to the established prac-tice of the respondent.Moreover, his selection as one of the three tobe laid off was not based on any failure to do satisfactory work.Mosher admitted during the hearing that Eby had been an excellentworker in August 1938.He was a more experienced bender than anumber of the other employees.Mosher stated that at the time of thelay-off Eby's work was better than that of three or four who were re-tained.Eby had greater seniority than at least one of those retainedbut there is no showing that the respondent customarily followed anyseniority policy.At the hearing the respondent advanced as a reasonfor the lay-off the fact that the respondent corporation had been estab-lished to give employment to residents of Red Lion and that he be-lieved Eby was not living in Red Lion on March 1.Mosher said thathe had been informed by Kenneth Bidaman, a clerk in the respondent'soffice, that Eby resided in Dallastown.Actually, Eby was living inthe Borough of Red Lion at the time of his lay-off and had lived therefor 10 of the 13 months he had been employed by the respondent.Moreover, there were other employees living outside of Red Lion onMarch 1 who were not laid off at that time. The Trial Examinerfound that the reason advanced by Mosher that Eby was laid off be-cause he was not a resident of Red Lion was merely an afterthoughtto lend some color of justification to the respondent's act, and we agreewith his finding.We find that Stanley E. Eby received a reduction in rate of pay onbecause of-his union membership and activity; that the respondent hasdiscriminated in regard to hire and tenure of employment, thereby dis-couraging membership in the Union; and has interfered with, re-strained, and coerced its employees in the exercise of the rightsguaran-teed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent, described in Section I above, have a close, intimate, and sub- 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial relation to trade,, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease' and desist from furtherengaging therein.Moreover, we shall order the respondent to takecertain affirmative action which we deem necessary to effectuate thepolicies of the Act.We have found that the respondent has refused to bargain col-lectively with the Union, a labor organization representing a majorityof the employees in the unit hereinbefore found to be appropriate.We shall, therefore, order the respondent to bargain collectively withthe Union upon request.Since we have found that the respondent reduced the rate of payof Stanley E. Eby and later laid him off because of his activities onbehalf of the Union, we shall order the respondent to reinstate Ebyand to make him whole for the loss of wages sustained by reason ofthe reduction in rate and the lay-off.For the period from January19, 1939, when Eby's hourly rate was reduced, to March 1, 1939, whenhe was laid off, the respondent will be required to pay Eby the dif-ference between the amount he would have earned at the higher rateand the , amount actually paid to him at the lower rate.We shallfurther order the respondent to pay to Eby a sum of money equalto the amount he would normally have earned as wages from thedate of his lay-off to the date of the offer of reinstatement, lesshis net earnings 19 during said period.The respondent is not en-titled to deduct amounts paid to Eby by union organizations as reliefpayments.2°THE PETITIONIn view of the findings in Section III above as to the appropriateunit and the designation of the Union by a majority of the respond-ent's employees as their representative, it is not necessary to consider39By "net earnings" is meant earnings less expenses. such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects are not considered as earnings, but as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State. county, municipal, or other govern-ment or governments which supplied the funds for said work-relief projects.20 SeeMatter of M-issouri-Arkansas Coach Lines,Inc.andThe Brotherhood of RailroadTrainmen, 7 N. L.R. B. 186. NEW ERA DIE COMPANY245the petition of the Union for certification of representatives.Conse-quently, the petition will be dismissed.Upon the foregoing findings of fact and upon the entire recordin the case, the Board makes the following :CONor usIONs OF LAW1.InternationalAssociation ofMachinists, Lodge 243, affiliatedwith the American Federation of Labor, is a labor organization,.within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent,exclusive of supervisory and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within the.meaning of Section 9 (b) of the Act.3.InternationalAssociation ofMachinists, 'Lodge 243, was onNovember 28, 1938, and at all times since has been, the exclusiverepresentative of all employees in the above-described unit for pur-poses of collective bargaining, within the meaning of Section 9'(a)of the Act.4.By refusing and continuing to refuse to bargain collectivelywith the Union as the exclusive representative of the employees in.the above-described unit on November 30, 1938, and at all timesthereafter, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act..5.By discriminating in regard to the hire, tenure, and other termsof employment of Stanley E. Eby, thereby discouraging membershipin a labor organization, the respondent has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8 (3) ofthe Act.6.By interfering with, restraining, and coercing its employees inrespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.There is no question concerning representation within the mean-ing of Section 9 (c) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDER.Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,New Era Die Co., Inc., Red Lion, Pennsylvania, and its officers,agents, successors, and assigns shall :283030-41-vol. 19-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, Lodge 243, as the exclusive representative of. allits production and maintenance employees, excluding supervisory andclerical employees;(b)Discouraging membership in the International Association ofMachinists, Lodge 243, or any other labor organization, by discrimi-natiori. iri regard to hire or tenure of employment or any term orcondition of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, 'or' assist International Association of Machinists, Lodge 243, 'orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of. collective bargaining or other mutual aid or pro-tection, as.guarariteed in Section '7 of the Act.2.Take the followirig affirmative action which the Board finds willeffectuate the policies of the Act :(4)Upon request, bargain collectively with International Associ-ation of :Machinists,' Lodge 243, as the exclusive representative ofall . its production and maintenance employees, exclusive of super- -v.isory'a id clerical employees, in respect to rates of pay, wages, hoursofemployment, 44A 'other conditions of employment;(b)Offer to Stanley E. Eby immediate and full reinstatement tohis former position Without. prejudice to his seniority and otherrights and privileges—(c).Make whole the said 'Stanley E. Eby' for the loss of pay he'suffered by reason of the respondent's discrimination with regard tohis rate of pay. by payment to him of a sum of money equal to thedifference between the amount he would have earned between Jan-uary 19, 1939, and March 1,. 1939, at the hourly rate paid him priorto' Jaiidary 19, 1939, and the amount he actually was paid by therespondent between January 19, 1939, and March 1, 1939; and furthermake"whole the said Stanley E. Eby for any loss of pay he may havesuffered by reason of the respondent's discrimination with regard to.his.hire and. tenure of employment by payment to him of a sum ofmoney equal to that which he would have earned as wages or salaryduring the period from March 1, 1939, to the date of offer 'of rein-statement, less his net earnings during said period, deducting, how-ever, from the amount otherwise due him, monies received by himduring said period for work performed upon Federal, 'State, county,municipal or other work-relief projects, and pay over the amount,so deducted, to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;' NEW ERA DIE COMPANY247(d)Post immediately in conspicuous places in its plant at RedLion, Pennsylvania, and maintain for a period of at least sixty (60)consecutive days, notice to its employees, stating (1) that the re-spondent will cease and desist in the manner aforesaid; (2) thatthe respondent will, upon request, bargain with the InternationalAssociation of Machinists, Lodge 243, as the exclusive representativeof the respondent's production and maintenance employees, exclusiveof supervisory and clerical employees, with respect to rates of pay,wages, hours of employment, and other conditions of employment;(3) that the respondent's employees are free to become or remairnmembers of the International Association of Machinists, Lodge 243',.and that the respondent will not discriminate against any employeebecause of membership or activity in that organization;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT Is FURTHER ORDEREDthat the petition for certification of repre-sentatives, filed by International Association of Machinists, Lodge243, be, and it hereby is, dismissed.